            Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 1 of 25



Cecilia B. Connor, Esq.
Jennifer C. Barry, Esq.*
John V. Donnelly III, Esq.*
SECURITIES AND EXCHANGE COMMISSION
Philadelphia Regional Office
1617 JFK Blvd., Suite 520
Philadelphia, PA 19103
Telephone: (215) 597-3100
Facsimile: (215) 597-2740
Email: ConnorCe@sec.gov
Email: BarryJ@sec.gov
Email: DonnellyJ@sec.gov
*Not admitted in the U.S. District Court for the Southern District of New York



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                            :
  SECURITIES AND EXCHANGE                   :
  COMMISSION,                               :
                                            :
                                 Plaintiff, : Civil Action No. 20-cv-00447
                  v.                        :
                                            :
                                            : COMPLAINT
  HILL INTERNATIONAL, INC., RONALD          :
  EMMA, and NICHOLAS TORNELLO,              : JURY TRIAL DEMANDED
                                            :
                              Defendants. :
                                            :
                                            :


       Plaintiff Securities and Exchange Commission (the “Commission” or “SEC”) files this

Complaint against defendants Hill International, Inc. (“Hill” or “Company”), Ronald Emma

(“Emma”), and Nicholas Tornello (“Tornello”) (collectively “Defendants”) and alleges as follows:

                                          SUMMARY

       1.      This action concerns accounting fraud and disclosure violations at Hill arising

from repeated reporting errors and a failure to maintain accurate books and records. This


                                                1
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 2 of 25



misconduct led Hill to issue materially false and misleading financial statements from

approximately May 2014 to March 2017.

       2.      In May 2018, Hill restated its financial statements for the years 2014, 2015, and

2016, and the first quarter of 2017. The correction of the errors resulted in a collective reduction

to Hill’s net earnings of more than $30 million for those periods. Among other things, the

restatement corrected accounting relating to foreign currency exchange losses, which Hill had

handled improperly for years.

       3.      The restatement also corrected material errors on Hill’s books and records that

Emma, Hill’s Chief Accounting Officer, and Tornello, a senior accountant reporting to Emma,

identified in May 2014, but failed to correct.

       4.      In May 2014, Tornello identified approximately $5 million in foreign currency

exchange losses on intercompany obligations that were incorrectly recorded on Hill’s balance

sheet, and which should have been recognized on its income statement. If Hill had corrected

these errors as soon as they were discovered, it would have negatively (and materially) impacted

the Company’s income.

       5.      Emma and Tornello should have immediately recognized those losses on Hill’s

books and records but they did not. Instead, between May 2014 and October 2014, Tornello

wrote emails to Emma and others describing a plan to recognize $5 million in foreign currency

losses over time. This treatment was not in accordance with accounting principles generally

accepted in the United States (“GAAP”).

       6.      In these emails, Tornello stated that he was “bleeding” the losses out over time

and even joked about how they were not telling Hill’s auditors about the errors when he wrote,

“Once Ron [Emma] approves, I will forward to the auditors for review AAAAAAAAAAHHHH




                                                 2
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 3 of 25



just kidding[.]” Significantly, despite knowing that there was a material issue that should be

corrected, he wrote that his estimates “reflect that approximately $5.5M should be recognized as

foreign exchange expense. This is not my recommendation, however, given that various

financial covenants are based on future earnings.” (emphasis in original).

       7.      In failing to correct the known errors, Emma and Tornello employed accounting

that was not in accordance with GAAP and violated their professional obligations, Hill’s internal

controls, and Hill’s internal policies and procedures.

       8.      Emma and Tornello also violated the Company’s internal controls and policies

and procedures by failing to disclose their improper accounting treatment for the foreign

currency exchange losses to appropriate personnel within the Company or Hill’s auditors.

       9.      As a result of Hill’s historical accounting errors and the failure to correct the

errors Tornello identified, Hill’s income statement was materially false and its books and records

were materially inaccurate. Hill’s reported income was materially overstated for more than three

years. During that time, relying on its materially incorrect financial statements, the Company

raised over $40 million from unsuspecting investors via a secondary offering of common stock.

       10.     After Emma retired and Tornello left the Company in the first quarter of 2017,

others at the Company discovered the errors in its books and records which led to the Company’s

announcement in May 2018 that it would restate more than three years of financial statements.

       11.     By the conduct described herein, Hill has engaged and, unless restrained and

enjoined by this Court, will continue to engage in acts and practices that constitute and will

constitute violations of Sections 17(a)(2) and 17(a)(3) of the Securities Act of 1933 (“Securities

Act”) [15 U.S.C. §§ 77q(a)(2)-(3)] and Sections 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the

Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78m(a) and 78m(b)(2)(A)-(B)]




                                                  3
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 4 of 25



and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1,

240.13a-11, and 240.13a-13].

       12.     By the conduct described herein, Emma and Tornello have engaged and, unless

restrained and enjoined by this Court, will continue to engage in acts and practices that constitute

and will constitute violations of Section 17(a)(3) of the Securities Act [15 U.S.C. § 77q(a)(3)]

and Section 13(b)(5) of the Exchange Act [15 U.S.C. § 78m(b)(5)] and Rule 13b2-1 [17 C.F.R.

§ 240.13b2-1] thereunder. By the conduct described herein, Emma and Tornello have also aided

and abetted and, unless restrained and enjoined by this Court, will continue to aid and abet

violations of Sections 13(a) and 13(b)(2)(A) of the Exchange Act [15 U.S.C. §§ 78m(a) and

78m(b)(2)(A)] and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-

20, 240.13a-1, 240.13a-11, and 240.13a-13]. In addition, by the conduct described herein,

Emma aided and abetted and, unless restrained and enjoined by this Court, will continue to aid

and abet violations of Section 13(b)(2)(B) of the Exchange Act [15 U.S.C. § 78m(b)(2)(B)].

                                 JURISDICTION AND VENUE

       13.     This Court has jurisdiction over this action pursuant to Sections 20 and 22 of the

Securities Act [15 U.S.C. §§ 77t and 77v] and Sections 21 and 27 of the Exchange Act [15

U.S.C. §§ 78u and 78aa].

       14.     Venue is proper in this judicial district pursuant to Section 22 of the Securities

Act [15 U.S.C. § 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15 U.S.C.

§§ 78u(d), 78u(e), and 78aa].

       15.     Defendants’ conduct took place in connection with the offer and/or sale of Hill

securities. During the relevant period, Hill’s common stock was publicly traded on the New

York Stock Exchange, located in the Southern District of New York. In addition, during the




                                                 4
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 5 of 25



relevant period, Hill maintained an office and transacted business in the Southern District of

New York.

       16.     Defendants, directly and indirectly, made use of the mails and of the means and

instrumentalities of interstate commerce or of any facility of a national securities exchange in

connection with the transactions, acts, practices, and courses of business described in this

Complaint.

                                         DEFENDANTS

       17.     Hill is incorporated in Delaware with a principal place of business in

Philadelphia, Pennsylvania. Hill is in the project and construction management consulting

business, and has operations worldwide. Since 2006, Hill has been registered with the

Commission pursuant to Section 12(g) and then 12(b) of the Exchange Act. During the relevant

time period, Hill’s common stock was traded on the New York Stock Exchange under the ticker

symbol “HIL.” During the relevant period, Hill was audited by an independent accounting firm.

In addition, during the relevant period, Hill maintained a Code of Ethics and Business Conduct

(“Code of Conduct”) and other internal policies and procedures that Hill’s employees were

required to follow. Mainly, Hill required employees to keep accurate books and records and

cooperate fully with internal and external audits. The Code of Conduct notified employees that

“[v]arious laws also require completeness and accuracy of our records,” including the federal

securities laws and rules and regulations of the SEC and the New York Stock Exchange. The

Code of Conduct also warned that: “Any attempt to conceal or misstate information in Company

records is a serious offense and may result in disciplinary action and criminal prosecution.”




                                                 5
                Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 6 of 25



          18.    Ronald Emma, age 68, is a resident of Moorestown, New Jersey. From 1980

until his retirement in February 2017, Emma served as Hill’s Chief Accounting Officer. Emma

obtained a Certified Public Accountant (“CPA”) license in 1979, which was active until 2017.

          19.    Nicholas Tornello, age 32, is a resident of Runnemede, New Jersey. Tornello

worked at Hill from 2009 until March 2017. During that period, Tornello held a number roles of

increasing responsibility, including Staff Accountant, Senior Accountant, and Senior Financial

analyst. In 2015, Tornello was promoted to Hill’s Director of Internal Reporting and in 2016, he

was promoted to Assistant Corporate Controller, a role in which he served until he left the

company in March 2017. From March 2017 until he was terminated in May 2019, Tornello was

employed as Finance Controller – Americas for a company involved in the commercial services

industry. Tornello is currently employed in the accounting department of a company that sells

and repairs industrial equipment. In 2013, Tornello obtained a CPA license, which remains

active.

                                              FACTS

          20.    In 2006, Hill became a public company through a reverse merger, and the

Company experienced substantial international growth, adding operations in numerous countries

that use currencies other than the U.S. Dollar. That same year, Hill hired a Chief Financial

Officer (“the CFO”) who had previously served as Chief Accounting Officer for another New

York Stock Exchange listed company. From that point until his retirement in 2017, Emma

reported to the CFO.

          21.    As a result of Hill’s international growth, Hill’s business was impacted by

fluctuations in foreign currency exchange rates. Hill’s foreign subsidiaries typically utilized

their respective local currency (rather than the U.S. Dollar) as their “functional currency,” the




                                                  6
              Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 7 of 25



currency in which they kept their books and records. Accordingly, fluctuations in foreign

currency exchange rates could cause foreign currency exchange losses on intercompany loans

made between and among Hill and its subsidiaries that used different currencies in their

accounting.

       22.     Because the performance of its subsidiaries was consolidated into Hill’s financial

statements, the foreign currency exchange losses incurred by its foreign subsidiaries negatively

impacted Hill’s financial statements.

       23.     Under GAAP, determining whether foreign currency losses on intercompany

loans should be classified as Accumulated Other Comprehensive Loss (“AOCL”) on the balance

sheet or included as expenses on the income statement depends on whether the obligation is of a

long-term investment nature.

       24.     Any foreign currency losses on obligations where settlement is not planned or

anticipated in the foreseeable future should be considered of a long-term investment nature and

included as AOCL on the balance sheet. Conversely, foreign currency losses on obligations

where repayment is foreseeable are not of a long-term investment nature and should be reflected

as expenses on the company’s income statement.

       25.     Hill, as a publicly traded company, represented to investors that it followed

GAAP and it was required by the federal securities laws to follow GAAP when preparing and

presenting its financial statements.

       26.     Hill maintained a written policy that followed GAAP on the accounting treatment

of foreign currency exchange losses.

       27.     Prior to the second quarter of 2017, however, in practice, Hill failed to follow

GAAP and its own written policy for the accounting treatment of intercompany foreign currency




                                                 7
              Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 8 of 25



exchange losses. Hill’s accounting team mistakenly adopted a standard where foreign currency

losses on intercompany obligations where repayment was expected to occur in more than one

year were classified as AOCL on the balance sheet—without consideration of the foreseeability

of the repayment of the loan. Therefore, only foreign currency exchange losses on obligations

where repayment was expected in less than one year were included as expenses on the income

statement. As a result of its failure to comply with GAAP and its own policy, the Company

restated its financial statements to correct the errors.

    A. Tornello Identified Material Errors in Hill’s Accounting, but Emma and Tornello
       Failed to Correct Those Errors or Disclose Them to the CFO or Hill’s Auditors

        28.     In 2014, Emma organized a meeting in Daresbury, United Kingdom (the location

of Hill’s subsidiary in the United Kingdom) to address the growing complexity of Hill’s

accounting due to its increasingly global structure. The meeting was attended by individuals

employed within Hill’s accounting department, including Emma and Tornello, but not the CFO.

Following the meeting, Emma assigned Tornello to conduct a detailed analysis of Hill’s AOCL

balance.

        29.     In an email dated May 30, 2014 to Emma and copied to another member of the

accounting team, Tornello discussed his analysis of Hill’s AOCL balance, noting that Hill was

carrying a deficit in excess of $23 million as of April 30, 2014.

        30.     In his email, even under the flawed methodology Hill had been applying to

account for foreign currency exchange losses on intercompany transactions, Tornello identified

approximately $5 million in foreign currency exchange losses that were erroneously included in

Hill’s AOCL balance that Hill should have corrected.

        31.     Tornello noted that the approximately $5 million loss derived from three

categories: (1) foreign currency exchange losses on intercompany notes in which either all or a



                                                   8
               Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 9 of 25



majority of the note had already been paid; (2) foreign currency exchange losses on

intercompany accounts payables that were inappropriately classified as long term; and (3)

foreign currency losses related to a project Hill had performed in Libya that had concluded.

       32.      Shortly thereafter, Emma responded by email, thanking Tornello and stating:

“We’ll review when I get back.”

       33.      Accordingly, by approximately May 30, 2014, Emma and Tornello should have

known that the AOCL appearing on Hill’s balance sheet, and correspondingly Hill’s previously

reported expenses and net income, were materially inaccurate, required immediate correction,

and required restatement.

       34.      Nevertheless, Emma and Tornello failed to correct these known errors or inform

the CFO or others in accordance with Hill’s policies and procedures and the Company’s Code of

Conduct. Instead, Emma and Tornello permitted Hill to keep these known errors on its books

and records.

       35.      For the known errors related to the foreign currency exchange losses attributable

to intercompany loans, Tornello improperly attempted to “bleed” out those losses over time by

recognizing certain losses, but not others, as expenses in months where there were offsetting

foreign currency exchange gains from other operations. But the majority of these loans had

already been paid and the entire associated foreign currency exchange loss was required to be

recognized on Hill’s income statement.

       36.      For intercompany accounts payable, Hill employees, including Tornello, with the

approval of Emma, had—prior to May 2014—routinely circumvented Hill’s accounting controls

and manually reclassified foreign currency exchange losses relating to certain accounts payable

from the income statement to AOCL. The employee had to manually override the system to




                                                 9
              Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 10 of 25



reclassify these losses as AOCL because Hill’s accounting software automatically included such

losses in Hill’s income statement.

        37.       This practice of manually overriding the accounting controls and reclassifying

certain of the foreign currency exchange losses to AOCL was authorized and approved by

Emma.

        38.       In overriding Hill’s accounting controls for these reclassifications, Tornello did

not conduct any independent research as to whether the reclassification was appropriate, nor did

he follow Hill’s written policy regarding foreign currency exchange losses on intercompany

obligations. Instead, he picked and chose entries to reclassify to make Hill’s financial

performance look better.

        39.       Although Tornello had concluded in May 2014 that the reclassifications were not

proper and that Hill should recognize these losses on its income statement, he failed to make the

appropriate journal entries. Instead, he improperly attempted to recognize these losses into the

income statement over time.

        40.       As Hill’s Chief Accounting Officer, Emma approved the accounting journal

entries booked by Tornello.

        41.       Tornello’s own emails demonstrate his misconduct. For example:

              •   In May 2014, Tornello noted that approximately $3.5 million of the foreign
                  currency exchange losses “represents manual journal entries that we reclassified
                  from the P&L to the Balance sheet. I’ll let [Emma] explain this one. ;)”

              •   In July 2014, in discussing the impact of correcting the accounting errors he had
                  identified, Tornello estimated approximately $4.9 million should be transferred
                  from the AOCL to the income statement; Tornello wrote: “Once Ron [Emma]
                  approves, I will forward to the auditors for review. AAAAAAAAAAHHHH just
                  kidding[.]”




                                                   10
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 11 of 25



             •   In September 2014, Tornello wrote that he had been working with an individual at
                 Hill’s subsidiary in Greece to clean up the AOCL “little by little each month, as
                 taking a $5.0M hit in one month may not be prudent given any circumstance.”

             •   In that same September 2014 email Tornello also noted that “roughly 40%” of the
                 $5 million “AOCI hit” he referenced in the email derived from incorrect
                 accounting regarding intercompany loans that had already been, at least partially,
                 paid. He stated that Hill still had exposure on older notes and that he was
                 “attempting to ‘bleed’ these out over time.”

             •   In a separate September 2014 email, Tornello wrote that his estimates “reflect that
                 approximately $5.5M should be recognized as foreign exchange expense. This is
                 not my recommendation, however, given that various financial covenants are
                 based on future earnings.” (emphasis in original).

             •   In October 2014, Tornello wrote another email summarizing the status of the
                 AOCL accounting errors and his plan to gradually recognize the losses. Again,
                 Tornello stated that the plan was to decrease the inflated AOCL balance over
                 time, and that it was not his recommendation that Hill recognize the
                 approximately $5 million as foreign exchange expense due to the impact it could
                 have on the Company’s financial covenants.

       42.       Emma forwarded Tornello’s October 2014 email analyzing the AOCL balance to

Tornello’s unofficial mentor at Hill, who, at that time, was the Company’s Vice President of

Corporate Planning and Development (“Corporate VP”). According to Tornello, following the

Corporate VP’s receipt of the forwarded email, either Emma or the Corporate VP instructed him

to stop preparing and circulating the AOCL analysis.

       43.       Although Tornello stopped preparing and emailing the detailed breakdown of the

AOCL balance, he continued his improper efforts to gradually recognize the inflated AOCL

balance.

       44.       Emails circulated to the CFO regarding the AOCL balance did not describe the

improper accounting treatment employed or the plan to “bleed out” the inflated AOCL balance

over time.




                                                 11
              Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 12 of 25



        45.      Even after October 2014, Emma and Tornello continued to fail to disclose to the

appropriate personnel within Hill or Hill’s auditors the known accounting errors or Tornello’s

efforts to gradually recognize the foreign currency exchange losses.

        46.      In conducting the fiscal year 2016 audit, Hill’s auditors interviewed Tornello

about the risk of a material misstatement and risk of fraud in Hill’s financial statements. Even

though Tornello knew that Hill’s books and records included the errors in the AOCL account,

Tornello did not disclose that fact to the auditors and stated he was unaware of a misstatement or

risk of fraud.

    B. After Emma and Tornello Had Identified the Material Errors in Hill’s Accounting,
       Hill Conducted an Offering of Securities Using the Materially False Financial
       Statements

        47.      On August 6, 2014, Hill raised over $40 million from unsuspecting investors by

completing a secondary offering of 9,546,629 shares of its common stock. The prospectus for

that offering incorporated by reference, among other filings, the materially misstated financials

contained in Hill’s 2013 annual report on Form 10-K, filed with the Commission on March 14,

2014, the quarterly report on Form 10-Q, as filed on May 12, 2014, and current report on Form

8-K dated July 28, 2014.

        48.      Reasonable investors would have considered and relied on the information in

these public filings when deciding whether to buy or sell Hill securities.

    C. After Hill Discovered the Errors Previously Identified but not Corrected by Emma
       and Tornello, Hill Corrected the Material Errors and Restated its Financial
       Statements

        49.      In December 2016, Hill announced that it had entered into a definitive stock

purchase agreement to sell its Construction Claims Group. The transaction closed on May 5,

2017, after Emma had retired and Tornello had left Hill.




                                                 12
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 13 of 25



       50.     In connection with Hill’s post-sale review of the accounting with respect to this

sale, a member of Hill’s corporate finance department discovered that Hill had improperly

accounted for certain foreign currency exchange losses on intercompany transactions dating back

as far as 2009. Therefore, Hill’s Form 10-K and 10-Q, as well as its announcements of interim

results on Form 8-K contained inaccuracies throughout this time period.

       51.     On September 21, 2017, Hill announced that its financial statements for each of

the years ended December 31, 2014, 2015, and 2016 and the quarters ended March 31, June 30,

and September 30 in both 2015 and 2016, and the quarter ended March 31, 2017 could no longer

be relied upon, and required restatement. Hill further stated that the anticipated adjustments

would result in increases to reported expenses, decreases in operating profit, decreases in AOCL,

and decreases in retained earnings.

       52.     On news of the impending restatement, Hill’s stock price dropped. Over three

trading days, the price of Hill’s stock fell from $4.95 per share to $4.60 per share.

       53.     Subsequently, the Company conducted an internal investigation and self-reported

to the SEC. Due to the inaccuracies in its financial statements, Hill restated its financial

statements affected by the improper accounting.

   D. Hill, Emma, and Tornello Violated the Federal Securities Laws

       54.     By engaging in the conduct described above, Hill, Emma, and Tornello violated

the federal securities laws.

       55.     For years, Hill failed to properly account for its foreign currency exchange losses

on intercompany transactions. In addition, Hill failed to correct known, material errors on its

books and records after Tornello identified them. As a result, Hill’s books and records were

materially misstated for more than three years.




                                                  13
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 14 of 25



       56.     Accordingly, in August 2014, Hill made materially false and misleading

statements when it distributed a prospectus that incorporated by reference many of the inaccurate

and materially flawed annual and quarterly reports to unsuspecting investors from whom it raised

over $40 million by completing a secondary offering of 9,546,629 shares of its common stock.

       57.     By engaging in the conduct described above, Hill, directly or indirectly, filed or

caused to be filed with the Commission and disseminated to investors false and misleading

annual reports and quarterly reports, and accompanying certifications pursuant to section 302 of

the Sarbanes-Oxley Act of 2002, each containing untrue statements of material facts or which

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

       58.     In addition, Hill failed to devise and maintain a system of internal accounting

controls sufficient to provide reasonable assurances that transactions were recorded as necessary

to permit preparation of financial statements in conformity with GAAP and to maintain the

accountability of assets.

       59.     Emma violated the federal securities laws, GAAP, Hill’s internal controls, and

Hill’s policies and procedures by failing to ensure that Hill correctly accounted for the foreign

currency exchange losses and by failing to immediately correct the accounting errors that had

been identified.

       60.     Emma should have followed GAAP as reflected in Hill’s written policy for

accounting for intercompany foreign currency exchange losses. Likewise, Emma should have

ensured that Tornello followed Hill’s written policy and proper GAAP accounting and made the

necessary corrections on Hill’s books and records regarding the known errors. Emma should not

have allowed Tornello to “bleed” out those losses.




                                                14
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 15 of 25



       61.        Likewise, Emma should not have allowed Tornello to circumvent Hill’s

accounting controls by overriding those controls when he picked and chose foreign currency

exchange losses on intercompany payables to manually reverse and move from Hill’s income

statement to its AOCL balance.

       62.        As Hill’s Chief Accounting Officer, Emma had responsibility for the errors in

Hill’s financial statements. Emma signed the public filings containing those errors.

       63.        In addition, as Hill’s Chief Accounting Officer, Emma failed to devise and

maintain a system of internal accounting controls at Hill sufficient to provide reasonable

assurances that transactions were recorded as necessary to permit preparation of financial

statements in conformity with GAAP. On the contrary, he authorized Tornello and others to

circumvent Hill’s internal controls and manually reclassify certain intercompany foreign

exchange losses from Hill’s income statement to its balance sheet.

       64.        Tornello violated the federal securities laws, GAAP, Hill’s internal controls, and

Hill’s policies and procedures by failing to correct the errors he had identified. Tornello should

have followed GAAP as reflected in Hill’s written policy for accounting for foreign currency

exchange losses.

       65.        Moreover, Tornello should not have engaged in “bleeding” out the foreign

currency exchange losses. Tornello should have immediately corrected the accounting errors he

had identified.

       66.        Tornello should not have circumvented Hill’s accounting controls by picking and

choosing foreign currency exchange losses on intercompany payables to manually reclassify

expenses on Hill’s income statement to its AOCL balance.




                                                   15
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 16 of 25



       67.     In addition, to the extent Emma refused to correctly account for the losses

Tornello had identified, Tornello violated Hill’s internal controls and Hill’s policies and

procedures by failing to escalate the known accounting errors and improper accounting to others

in the Company, such as the CFO, the audit committee of the Board of Directors, or Hill’s

whistleblower hotline.

       68.     Tornello participated in preparing the journal entries, balance sheets, and income

statements that formed the basis for the erroneous financial information that appeared in Hill’s

publicly filed financial statements.

       69.     Hill, Emma, and Tornello allowed the false financial statements to be

disseminated to investors in numerous public filings. By drafting, making, and disseminating

various materially false statements, both internally and in Hill’s financial statements included in

its periodic filings and offering documents, Hill, Emma, and Tornello engaged in an “act,

practice or course of business” that “operated as a fraud or deceit” on investors.

       70.     The materially false and misleading financial statements issued by Hill

significantly altered the total mix of information available to investors, which reasonable

investors would have deemed important to making an informed investment decision.

       71.     In addition, Emma and Tornello provided substantial assistance in connection

with Hill’s violations of the federal securities laws.

                                 FIRST CLAIM FOR RELIEF
                       Hill Violated Section 17(a)(2) of the Securities Act

       72.     The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 inclusive, as if they were fully set forth herein.

       73.     Hill, by engaging in the conduct described above, knowingly, recklessly, or

negligently, directly or indirectly, in connection with the offer or sale of securities, by the use of



                                                  16
               Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 17 of 25



means or instrumentalities of interstate commerce, of the mails, or of the facilities of a national

securities exchange, obtained money or property by means of untrue statements of material fact

or by omitting to state a material fact necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

        74.       By engaging in the conduct described above, Defendant Hill violated, and unless

restrained and enjoined will again violate, Section 17(a)(2) of the Securities Act [15 U.S.C.

§ 77q(a)(2)].

                               SECOND CLAIM FOR RELIEF
              Hill, Emma, and Tornello Violated Section 17(a)(3) of the Securities Act

        75.       The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 inclusive, as if they were fully set forth herein.

        76.       Defendants Hill, Emma, and Tornello, by engaging in the conduct described

above, directly or indirectly, in connection with the purchase or sale of a security, by the use of

means or instrumentalities of interstate commerce, of the mails, or of the facilities of a national

securities exchange, knowingly, recklessly or negligently engaged in transactions, practices, or

courses of business which operated or would operate as a fraud or deceit upon purchasers of

securities.

        77.       By engaging in the conduct described above, Defendants Hill, Emma, and

Tornello violated, and unless restrained and enjoined will again violate, Section 17(a)(3) of the

Securities Act [15 U.S.C. § 77q(a)(3)].




                                                 17
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 18 of 25



                                 THIRD CLAIM FOR RELIEF
                      Hill Violated Section 13(a) of the Exchange Act and
                      Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder

       78.     The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 inclusive, as if they were fully set forth herein.

       79.     Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Exchange Act Rules

13a-1, 13a-11, and 13a-13 require issuers of registered securities to file with the Commission

factually accurate annual and quarterly reports. Exchange Act Rule 12b-20 [17 C.F.R.

§ 240.12b-20] further provides that, in addition to the information expressly required to be

included in a statement or report, there shall be added such further material information, if any,

as may be necessary to make the required statements, in the light of the circumstances under

which they were made, not misleading.

       80.     By engaging in the conduct described above, Defendant Hill, directly or

indirectly, filed or caused to be filed with the Commission and disseminated to investors false

and misleading annual reports and quarterly reports, and accompanying certifications pursuant to

section 302 of the Sarbanes-Oxley Act of 2002, each containing untrue statements of material

facts or omitted to state material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

       81.     By reason of the foregoing, Hill, directly or indirectly, violated and, unless

restrained and enjoined, will continue to violate Section 13(a) of the Exchange Act and Rules

12b-20, 13a-1, 13a-11, and 13a-13 thereunder [15 U.S.C. § 78m(a); 17 C.F.R. §§ 240.12b-20,

240.13a-1, 240.13a-11, and 240.13a-13].




                                                 18
                Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 19 of 25



                          FOURTH CLAIM FOR RELIEF
 Emma and Tornello Aided and Abetted Hill’s Violations of Section 13(a) of the Exchange
                   Act and Rules 12b-20, 13a-1, 13a-11, and 13a-13

          82.     The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 and 78 through 81 inclusive, as if they were fully set forth

herein.

          83.     Section 13(a) of the Exchange Act [15 U.S.C. § 78m(a)] and Exchange Act Rules

13a-1, 13a-11, and 13a-13 require issuers of registered securities to file with the Commission

factually accurate annual and quarterly reports. Exchange Act Rule 12b-20 [17 C.F.R.

§ 240.12b-20] further provides that, in addition to the information expressly required to be

included in a statement or report, there shall be added such further material information, if any,

as may be necessary to make the required statements, in the light of the circumstances under

which they were made, not misleading.

          84.     Hill filed with the Commission and disseminated to investors false and misleading

annual reports in violation of Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1, and

13a-13 thereunder [15 U.S.C. § 78m(a); 17 C.F.R. §§ 240.12b-20, 240.13a-1, and 240.13a-13].

          85.     Defendants Emma and Tornello knowingly or recklessly provided substantial

assistance to Hill in its violations of Section 13(a) of the Exchange Act and Rules 12b-20, 13a-1,

and 13a-13 thereunder [15 U.S.C. § 78m(a); 17 C.F.R. §§ 240.12b-20, 240.13a-1, and 240.13a-

13].

          86.     By engaging in the conduct described above, and pursuant to Section 20(e) of the

Exchange Act [15 U.S.C. § 78t(e)], Emma and Tornello aided and abetted Hill’s violations and,

unless restrained and enjoined, will in the future aid and abet violations of Section 13(a) of the




                                                 19
             Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 20 of 25



Exchange Act [15 U.S.C. § 78m(a)], and Rules 12b-20, 13a-1, 13a-11, and 13a-13 thereunder

[17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11 and 240.13a-13].

                                 FIFTH CLAIM FOR RELIEF
             Hill Violated Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act

       87.      The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 inclusive, as if they were fully set forth herein.

       88.      Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)] requires

issuers to make and keep books, records, and accounts which, in reasonable detail, accurately

and fairly reflect the transactions and dispositions of its assets. Section 13(b)(2)(B) of the

Exchange Act [15 U.S.C. § 78m(b)(2)(B)] requires issuers to devise and maintain a system of

internal accounting controls sufficient to provide reasonable assurances that transactions were

recorded as necessary to permit preparation of financial statements in conformity with GAAP

and to maintain the accountability of assets.

       89.      By engaging in the conduct described above, Hill violated and, unless restrained

and enjoined, will continue to violate Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act

[15 U.S.C. §§ 78m(b)(2)(A) and 78(m)(b)(2)(B)].




                                                 20
                Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 21 of 25



                                SIXTH CLAIM FOR RELIEF
                    Emma and Tornello Aided and Abetted Hill’s Violations of
                           Section 13(b)(2)(A) of the Exchange Act

          90.     The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 and 87 through 89 inclusive, as if they were fully set forth

herein.

          91.     By engaging in the conduct described above, Defendants Emma and Tornello

knowingly or recklessly provided substantial assistance to Hill in its failure to make and keep

accurate books, records, and accounts.

          92.     By engaging in the conduct described above, Defendants Emma and Tornello

aided and abetted Hill’s violations of Section 13(b)(2)(A) of the Exchange Act [15 U.S.C.

§§ 78m(b)(2)(A)].

          93.     Defendants Emma, and Tornello, by engaging in the conduct described above,

knowingly or recklessly provided substantial assistance to Hill in its violations of Section

13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

          94.     By engaging in the conduct described above, and pursuant to Section 20(e) of the

Exchange Act [15 U.S.C. § 78t(e)], Defendants Emma and Tornello aided and abetted Hill’s

violations and, unless restrained and enjoined, will in the future aid and abet violations of

Sections 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and

78m(b)(2)(B)].




                                                 21
                 Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 22 of 25



                         SEVENTH CLAIM FOR RELIEF
   Emma Aided and Abetted Hill’s Violations of Section 13(b)(2)(B) of the Exchange Act

          95.      The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 and 87 through 89 inclusive, as if they were fully set forth

herein.

          96.      By engaging in the conduct described above, Emma provided substantial

assistance to Hill in its failure to devise and maintain a sufficient system of internal accounting

controls.

          97.      By engaging in the conduct described above, Emma knowingly or recklessly

provided substantial assistance to Hill in its violations of Section 13(b)(2)(B) of the Exchange

Act [15 U.S.C. § 78m(b)(2)(B)].

          98.      By engaging in the conduct described above, and pursuant to Section 20(e) of the

Exchange Act [15 U.S.C. § 78t(e)], Defendant Emma aided and abetted Hill’s violations and,

unless restrained and enjoined, will in the future aid and abet violations of Section 13(b)(2)(B) of

the Exchange Act [15 U.S.C. § 78m(b)(2)(B)].

                               EIGHTH CLAIM FOR RELIEF
                  Emma and Tornello Violated Section 13(b)(5) of the Exchange Act

          99.      The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 inclusive, as if they were fully set forth herein.

          100.     Emma and Tornello, by engaging in the conduct described above, directly and

indirectly, knowingly circumvented Hill’s system of internal accounting controls.

          101.     By engaging in the conduct described above, Emma, and Tornello violated, and

unless restrained and enjoined will again violate, Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)].




                                                  22
              Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 23 of 25



                            NINTH CLAIM FOR RELIEF
                Emma and Tornello Violated Rule 13b2-1 of the Exchange Act

       102.     The Commission re-alleges and incorporates by reference each and every

allegation in paragraphs 1 through 71 inclusive, as if they were fully set forth herein.

       103.     During the period 2014 through 2016, Emma and Tornello, directly and

indirectly, falsified and caused to be falsified Hill’s books and records.

       104.     By engaging in the conduct described above, Emma, and Tornello violated, and

unless restrained and enjoined will again violate, Rule 13b2-1 under the Exchange Act [17

C.F.R. § 240.13b2-1].


                                     PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that the Court:

                                                  I.

       Permanently enjoin Hill from violating Section 17(a) of the Securities Act [15 U.S.C. §

77q(a)], Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the Exchange Act [15 U.S.C. §§ 78j(b)

and 78m(b)(5)], and Rules 12b-20, 13a-1, 13a-11, 13a-13, 13b2-1, and 13b2-2 thereunder [17

C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13];

                                                 II.

       Permanently enjoin Emma from violating Section 17(a) of the Securities Act [15 U.S.C. §

77q(a)] and Section 13(b)(5) of the Exchange Act [15 U.S.C. § 78m(b)(5)] and Rule 13b2-1

thereunder [17 C.F.R. § 240.13b2-1], and from aiding and abetting violations of Sections 13(a)

and 13(b)(2)(A)-(B) of the Exchange Act [15 U.S.C. §§ 78m(a), 78m(b)(2)(A)-(B)] and Rules

12b-20, 13a-1, 13a-11, and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11,

and 240.13a-13).




                                                 23
Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 24 of 25
Case 1:20-cv-00447 Document 1 Filed 01/16/20 Page 25 of 25
